DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been reviewed by the examiner and entered in the file.
2.	Claim 1 is amended.  Claims 1-7 are pending in the application.

Information Disclosure Statement
3.	Applicant’s information disclosure statements (IDS) submitted July 29, 2022 (three statements), are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Previous Claim Rejections - 35 USC § 103
4.	Claims 1-7 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wepfer, U.S. 2004/0131665 A1, in view of https://www.blue-emu.com/blue-emu/blue-emu-original/blue-emu-original-2-oz (hereafter referred to as “Blue-Emu,” first developed and published July 2, 2002, as evidenced by the Internet Archive WaybackMachine).
5.	Upon further consideration, the previous obviousness rejections are withdrawn. 

New Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Margulies et al., WO 2008/079898 A1 as evidenced by the web printout of https://pubchem.ncbi.nlm.nih.gov/compound/8146, in view of Johnson et al., International J. Toxicology (2012).
Claim 1, as amended, is directed to a “deep skin-penetrating pain relief” composition, comprising (a) about 1% to about 20% of amino benzoate local anesthetic component (more specifically lidocaine, benzocaine 5-10%, prilocaine 1%, tetracaine 2%, or combinations thereof (claim 3) administered in an amount of 0.5-4.5 mg/kg/dose (claim 2)) and (b) a penetrating enhancer component comprising about 1% to 10% methylsulfonylmethane (MSM) (administered in an amount up to 6g/day (claim 2)), about 0.1% to about 5% ethoxydiglycol, and about 0.1% to about 5% propylene glycol, wherein said components are formulated for topical delivery, (more specifically in the form of a cream, gel, patch or spray (claim 6)).  Claim 4 is drawn to the composition of claim 1, and limits wherein the composition includes at least one additional excipient selected from the group consisting of water, polyacrylamide, C13-14 isoparaffin, laureth-7, triethanolamine, emul oil, tea tree oil, arnica Montana extract, ethylhexylglycerin, phenoxyethanol, isopropyl palmitate, stearic acid, glucosamine sulfate, chondroitin sulfate, and combinations thereof. Claim 5 is drawn to claim 1, and limits wherein the composition includes one or more of 1-50% deionized water, 1-20% polyacrylamide, C13-14 isoparaffin, 1-20% laureth-7, 1-20% lidocaine HCl, 1-10% MSM, 0.10-5% ethoxydiglycol, 0.10%-5% triethanolamine, 0.10%-5% emul oil, 0.10%-5% tea tree oil, 0.10%-5% arnica Montana extract, 0.10%-5% ethylhexylglycerin, 0.10%-5% phenoxyethanol, 0.10%-5% isopropyl palmitate, 0.05%-5% stearic acid, 0.05%-5% glucosamine sulfate, 0.05%-5% chondroitin sulfate.
	
	Margulies et al. disclose a topical pain-relieving composition comprising lidocaine from at least 4%, deionized water, methyl-sulfonyl-methane (MSM), the penetration enhancers ethoxydiglycol and butylene glycol, glucosamine sulfate, chondroitin sulfate, and arnica Montana extract (paragraph [0125]). Margulies et al. teach that the composition can be a transdermal formulation comprising skin-penetrating or skin-permeating carriers and specifically naming transcutol (paragraphs [0093] and [0103]). As evidenced by the web printout of https://pubchem.ncbi.nlm.nih.gov/compound/8146, transcutol is also known as ethoxydiglycol (page 1 under “Synonyms”). 
	As such, Margulies et al. teach a pain-relieving composition comprising at least 4% lidocaine, methyl-sulfonyl-methane (MSM), and the skin penetration enhancers ethoxydiglycol and butylene glycol, but are silent to the inclusion of propylene glycol. 
	Yet, Margulies et al. additionally teach an embodiment of a pain-relieving roll-on composition comprising propylene glycol (paragraph [0126]) and a pain-relieving spray composition comprising propylene glycol (paragraph [0127]).
 	And, Johnson et al. disclose that butylene glycol and propylene glycol are commonly employed skin conditioning agents and viscosity increasing agents (page 149S, right column under “Use”). Johnson et al. teach wherein:
“[p]ropylene glycol has been described as a penetration enhancer. Proposed mechanisms of penetration enhancement by PG include alteration of barrier function by its effects on a keratin structure or a PG-induced increase in the solution capacity within the stratum corneum,” and that, “propylene glycol… in human participants… can act synergistically with other enhancers,” 
(page 154S, right column under “Propylene glycol” and page 164S, left column, third paragraph under “Propylene glycol”). 
Thus, nothing unobvious is seen in one of skill in the art starting with the pain-relieving composition of paragraph [0125] and substituting one glycol for another, particularly because Johnson et al. teach that butanediol (butylene glycol) and propylene glycol are structurally similar glycol compounds that are each known to possess penetration enhancing properties. Said glycols would be expected to have similar activity because they differ structurally only in the addition of one CH2 group, and Johnson et al. suggest the potential synergistic skin penetrating properties of propylene glycol when combined with another enhancer.
And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (in this case, an equivalent skin penetration enhancer) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Margulies et al. performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e., propylene glycol) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another; and (4) the results of the substitution would have been predictable, a pain-relief composition with improved skin-penetrating effects. 
And, all the claimed elements were known in the prior art (in this case, Margulies et al.3) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding the clause, “…cooperatively deep skin-penetrating amount…”  in line 2 of claim 1, the examiner reminds Applicant that the claim recites a product, and while the use of a descriptive clause, (e.g. for “deep skin-penetrating relief” or “a cooperatively deep skin-penetrating amount”) when referring to the contemplated use (i.e. future “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132. Once a product is found, the intended use in a compositional claim is given no patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone”. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
	Regarding claims 2 and 3, the dosage amount and weight percent are result-effective variables. It would have been customary for one of skill in the art to determine the optimal amount of each component using the starting points of at least 4% lidocaine, in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	As such, claims 1-6 are prima facie obvious.

	Regarding the additional excipients recited in claims 4 and 5, Margulies et al. teach topical formulations comprising excipients including water, ethylhexylglycerin, and phenoxyethanol (paragraph [0111]), and C13-14 isoparaffin and laureth-7 (paragraph [0112]). 
	Thus, one of skill in the art would have been motivated to pick and choose from the various excipients disclosed by Margulies et al. in order to prepare a pain-relieving composition with improved skin-penetrating effects.	

	Regarding claim 6, Margulies et al. additionally teach wherein the topical and/or transdermal formulations may be in the form of a cream, spray, and transdermal patch (paragraph [0100]).
	Thus, one of skill in the art would have been guided by Margulies et al. to prepare the pain-relieving composition of paragraph [0125] in the form of a cream, spray, or transdermal patch.
	
Claim 7 is drawn to the method of claim 1, and limits the release profile of the composition to rapid release, extended release or sustained release.
	Claim 7 is drafted in terms of the desired consequence of the administration of the composition of claim 1, i.e., “...wherein said composition has a release profile selected from the group consisting of rapid release, extended release, and sustained release.” However, a claimed composition maybe obvious because it was suggested by, or structurally similar to, a prior art composition even though a particular benefit of the claimed composition asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art composition does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed composition from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, the desired release profile of the composition of claim 1 is considered a latent property of the composition disclosed by Margulies et al. in view of Johnson et al. and the alleged unexpected result does not confer patentability.
	As such, claim 7 is prima facie obvious.

Conclusion
8.	In conclusion, claims 1-7 are pending in the application, and all claims are rejected.  No claim is presently allowed. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628  

/CRAIG D RICCI/Primary Examiner, Art Unit 1611